Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 5-7, 9-10, 12, 20 and 26-28 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/732,199, filed September 17, 2018, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 19, 2022 and February 11, 2022 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on February 11, 2022 are acceptable.

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 16/969,790, filed August 13, 2020, now U.S. Patent No. 11,253,603.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3, 5-7, 9-10, 20 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 3 encompasses any macromolecular prodrug in which at least two molecules of any camptothecin analog are covalently bonded to a polymer via ester bonds that are labile under physiological conditions, wherein at least one camptothecin analog is functionalized with at least one NE transporter (NET) ligand, and wherein the NET ligand is phenylethylguanidine or tyramine.
Claim 5 encompasses the macromolecular prodrug of Claim 3, wherein the polymer is a poloxamer polymer.  
Claim 6 encompasses the macromolecular prodrug of Claim 3, wherein the polymer is a polyethylene glycol (PEG) polymer.
Claim 7 encompasses the macromolecular prodrug of Claim 3, wherein the polymer is a multi-arm PEG polymer.
Claim 9 encompasses the macromolecular prodrug of Claim 3, wherein four molecules of the camptothecin analog are covalently bonded to the polymer. 
Claim 10 encompasses the macromolecular prodrug of Claim 3, wherein two to four molecules of the camptothecin analog are covalently bonded to the polymer.
Claim 20 encompasses the macromolecular prodrug of Claim 3, wherein the ester bonds are oxyacetate ester bonds. 
Claim 26 encompasses a  macromolecular prodrug in which at least two molecules of a camptothecin analog are covalently bonded to a polymer via ester bonds that are labile under physiological conditions, wherein at least one camptothecin analog is functionalized with at least one NE transporter (NET) ligand, and wherein the ester bond between the NET ligand and the camptothecin analog is an oxyhexanoyl ester, an oxyethoxypropanoyl ester or an oxyethoxyethoxypropanoyl ester.
Regarding camptothecin analog, the specification discloses just 7-ethyl-camptothecin (aka SN22)) and 7-ethyl-10-hydroxy-camptothecin (aka SN38) conjugated to multi-arm polyethylene glycol (PEG) polymer or pluronic F-108 (aka Kolliphor p338 or poloxamer) via ester bonds that are labile under physiological conditions.  The resulting macromolecular prodrug is PF108-SN22)2 and (PEG-SN38-BG)8. 
However, two species of PF108-(SN22)2 and (PEG-SN38-BG)8 are not representative of the claimed genus of camptothecin analogs covalently coupled to any polymer wherein at least one of the undisclosed camptothecin analog is functionalized with at least one NE transporter (NET) ligand such as phenylethylguanidine or tyramine.  
Regarding camptothecin analog, the term “analog” is ambiguous.  It is not clear if the analog is a functional analog? A structural analog? A derivative? And how does it differ from camptothecin?  There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed macromolecular prodrug comprising any and all camptothecin analogs at the time of filing. 
The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed macromolecular prodrug themselves.  There is no disclosure of a representative number of attachment points to support the claim genus.   Thus, one of skill in the art cannot “visualize or recognize” the members of the genus of macromolecular prodrugs. See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Regarding NE transporter (NET) ligand, the specification exemplifies just benzylguanidine (BG).  The specification also discloses phenylguanidine and tyramine as NE transporter, see p. 2. 
However, three species is not representative of the genus of NE transporters linked to any two undescribed camptothecin analogs via oxyhexanoyl ester, oxyethoxy propanoyl ester or oxyethoxyethoxypropanoyl ester bond encompassed by the claimed macromlecular prodrug so that one of skill in the art can visualize or recognize the member of the genus of the actual claimed macromolecular prodrug themselves.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only the macromolecular prodrug as set forth in claims 27 and 28, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Conclusion

Claims 27 and 28 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644